Citation Nr: 1821571	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, for service-connected coronary artery disease (CAD), status post myocardial infarction and stents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected CAD, status post myocardial infarction and stents, did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014 for service-connected CAD, status post myocardial infarction and stents, on an extraschedular basis have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(b)(1); 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's October 2016 decision denied schedular ratings in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, for his service-connected CAD, status post myocardial infarction and stents.  However, the Board found that the evidence of record reasonably raised the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Specifically, the January 2011 VA examiner determined that the Veteran's heart condition impacted his ability to work due to lack of stamina, fatigue, and dizziness, and he was unable to perform his job as an automobile mechanic.  Therefore, the Board remanded the issue of entitlement to an extraschedular rating.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

To warrant an extraschedular rating, the Board is governed by the elements provided in Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321 (b).  This determination requires the satisfaction of the following elements: (1) The evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  (2) The claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these elements are interrelated, they involve separate and distinct analyses, and if either element is not met, then an extraschedular rating is not warranted.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and an extraschedular rating must be denied.  Thun, 22 Vet. App. 111.

The Board may not assign an extraschedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Thus, in October 2016, the Board remanded the case for referral to the Director of Compensation for consideration of a higher rating for the Veteran's CAD disability on an extraschedular basis under 38 C.F.R. § 3.321(b).  In May 2017, the Director of Compensation noted that the Veteran requires continuous medication for control of his heart disorder, and the symptoms of his heart disability, specifically shortness of breath, dizziness, and chest pain, have been taken into account and are considered in the application of the relevant criteria in the rating schedule.  Further, the Director indicated that his level of functional impairment is consistent with the currently assigned evaluations.  The Director stated that although a VA examiner indicated this condition would impact the Veteran's prior employment as an auto mechanic, the record does not establish that the Veteran is precluded from sedentary employment.  In addition, the Veteran has stated that he is unable to obtain employment due to his service-connected posttraumatic stress disorder (PTSD).  Further, the Director noted that the Veteran has not required hospitalization due to his service-connected heart disorder.  Therefore, the Director declined to award an extraschedular evaluation in the first instance.  

Upon the Board's review, it finds that entitlement to an extraschedular rating for the Veteran's service-connected CAD, status post myocardial infarction and stents, is not warranted.  

The Veteran's heart disability is rated according to 38 C.F.R. § 4.104, DC 7005.  Diagnostic Code 7005 provides ratings for coronary artery disease depending on the level of METs workload that result in dyspnea, fatigue, angina, dizziness, or syncope; or require continuous medication.  This Code also includes criteria for rating coronary artery disease where there is cardiac hypertrophy or dilation or chronic congestive heart failure.

The medical evidence shows that prior to May 26, 2009, the Veteran's coronary artery disease did not result in a workload of greater than 5 METs but not greater than 7 METs.  There also was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

The medical evidence also shows that from May 26, 2009, to February 26, 2010, the Veteran's symptoms did not result in more than one episode of acute congestive heart failure, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An echocardiogram taken on May 26, 2009, showed ejection fraction was calculated at 70 to 75 percent which was normal.

From February 27, 2010, to May 25, 2014, the evidence included an x-ray showing mild cardiomegaly in February 2010.  In January 2011, the Veteran underwent a VA heart examination where it was noted that his treatment plan included taking continuous medication for his heart condition; he did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction was 66 percent.  The evidence did not show any evidence of congestive heart failure; or a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

From May 26, 2014, the medical evidence showed the Veteran reported experiencing brief chest pain.  An echocardiogram conducted on May 26, 2014, showed normal ejection fraction estimated in the 70 to 75 range.  There was evidence of cardiac hypertrophy and dilatation on electrocardiogram.  However, there was no evidence that the Veteran's coronary artery disease resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Based on the pertinent medical evidence of record, the Board finds that there are no characteristics or manifestations shown that are outside the purview of the applicable rating criteria or that are so exceptional as to render the criteria inapplicable.  The Board finds no evidence of any signs or symptoms of the service-connected coronary artery disease which are not encompassed within the rating schedule or within the Veteran's assigned evaluations.  In this case, there is no history of continued hospitalizations and the medical evidence shows that the Veteran's CAD is stable and requires only medication.  The Board acknowledges the Veteran's lay assertions of stamina, fatigue, and dizziness.  However, the diagnostic criteria under which the Veteran is rated specifically contemplates his symptoms dyspnea, fatigue, angina, dizziness, and syncope- and also the cardiac hypertrophy and dilatation on electrocardiogram shown on echocardiogram in May 2014.  In short, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected coronary artery disease is adequate.  

Given that the Board finds the Veteran does not meet the first Thun element, it need not address any other Thun arguments.  Nonetheless, to the extent that the Veteran claims marked interference with employment, the Board acknowledges that the Veteran's CAD interfered with the Veteran's level of physical activity and limited him to sedentary work.  His CAD, at least in part, interfered with his ability to perform certain work duties, and precluded certain types of employment.  However, the Veteran's disability picture is complicated by other health issues, including degenerative disc disease of the lumbar spine and his service-connected PTSD.  The Social Security Administration (SSA) found the Veteran disabled secondary to lumbar spine degenerative disc disease and stable CAD.  The Board has considered the SSA award and its supporting evidence but, given the different standards utilized by VA and SSA, it is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Further, the Veteran indicated in a May 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he is unable to secure or follow any substantially gainful occupation due to his PTSD and did not mention his CAD.  The Board finds that the level of interference shown with employment secondary to CAD is contemplated by the disability evaluations already assigned.  

Based on the foregoing, the Board finds that the second element of Thun is not met.  In this regard, some interference with employment is already contemplated by the disability ratings that are assigned for the Veteran's CAD.  However, this is not tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned ratings for CAD, status post myocardial infarction and stents.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  There also is no showing of frequent hospitalization during the appeal period.

The Board finds that the currently assigned 10 percent schedular rating prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, adequately contemplates the severity and nature of the CAD, status post myocardial infarction and stents.


ORDER

Entitlement to a rating in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, for CAD, status post myocardial infarction and stents, on an extraschedular basis is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


